                     Case 1:21-cv-01746-JGK Document 7 Filed 03/22/21 Page 1 of 1

                                 KASOWITZ BENSON TORRES                            LLP
                                                   1633 BROADWAY                                   ATLANTA
                                                                                                  HOUSTON
                                              NEW YORK, NEW YORK 10019                          LOS ANGELES
     MARC E. KASOWITZ                                                                               MIAMI
DIRECT DIAL: (212) 506-1710                         (212) 506-1700
                                                                                                   NEWARK
DIRECT FAX: (212) 835-5010
  MKASOWITZ@KASOWITZ.COM                          FAX: (212) 506-1800                          SAN FRANCISCO
                                                                                               SILICON VALLEY
                                                                                               WASHINGTON DC




                                                                        March 22, 2021

         VIA ECF

         The Honorable John G. Koeltl
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl St.
         New York, NY 10007-1312

                  Re:         Roche Cyrulnik Freedman LLP v. Jason Cyrulnik, No. 1:21-cv-01746

         Dear Judge Koeltl:

                 We represent Defendant Jason Cyrulnik in the above action. We submit this letter-
         motion, pursuant to Rule (I)(E) of Your Honor’s Individual Practices, to request a 30-day
         extension of time to answer or otherwise move in response to Plaintiff’s complaint, which was
         filed on February 27, 2021 (Dkt. 1). Defendant’s request would extend the deadline to answer or
         otherwise move from March 24, 2021 to April 23, 2021.

                We have conferred with counsel for Plaintiff, and they have consented to the requested
         extension. No previous request for an extension of time has been made in this action.

                                                                        Respectfully,

                                                                        /s/ Marc E. Kasowitz

                                                                        Marc E. Kasowitz

         cc.: All Counsel of Record (via ECF)
